Name: 2011/247/EU: Council Decision of 11Ã April 2011 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Australia pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union
 Type: Decision
 Subject Matter: European construction;  tariff policy;  Asia and Oceania
 Date Published: 2011-04-20

 20.4.2011 EN Official Journal of the European Union L 104/1 COUNCIL DECISION of 11 April 2011 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Australia pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (2011/247/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 29 January 2007 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organization under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994 in the course of the accessions to the European Union of the Republic of Bulgaria and Romania. (2) Negotiations have been conducted by the Commission within the framework of the negotiating directives adopted by the Council. (3) These negotiations have been concluded and the Agreement in the form of an Exchange of Letters between the European Union and Australia pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (the Agreement) was initialled on 15 June 2010. (4) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of an Exchange of Letters between the European Union and Australia pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 11 April 2011. For the Council The President PINTÃ R S. (1) The text of the Agreement will be published together with the decision on its conclusion.